WILBUR, Circuit Judge.
Tbe appellant claims admission to this country as an American citizen bom in China by reason of tbe American citizenship of bis father. He was denied tbe right to enter tbe United States by tbe immigration authorities, and bis petition for a writ of habeas corpus was denied by the United States District Court, and be appeals from that order. The sole question on this appeal is as to whether tbe immigration authorities flagrantly disregarded tbe rights of tbe appellant in rejecting tbe testimony of tbe father and of tbe son and two brothers as to their relationship because of alleged discrepancies in the evidence. Tbe petition for release on habeas corpus was denied by tbe District Court, and Yee Mon appeals.
Tbe citizenship of tbe alleged father, Yee Ngoey, is conceded, and be has made several trips to China and was readmitted .to tbe United States on each occasion as a citizen. He was in China at a time to make possible tbe paternity in this case, for in record No. 1450 — 10/11, on June 1, 1915, on board tbe steamship Magnolia, just before be was landed, tbe father is recorded in tbe immigration reeord as stating that be bad a son in China named Yee Moon, 2 years of age (Chinese calendar). Tbe present applicant was bom in 1914, and when be applied for admission at tbe port of Seattle, be was only 14 years old. In the same reeord, on November 12, 1919, tbe father again testified that be bad a son in China named Yee Moon, 6 years old.
In reeord No. 2300 — -2442, on board tbe steamship Prince Arthur, July 13, 1922, tbe father testified be bad a son Yee Moon, aged 9 years.
In record No. 11249 — 88, on page 3, in December, 1916, tbe father testified be bad a third son, Yee Moon, 3 years old.
In reeord No. 8866 — 9/18, on October 2, 1924, tbe father stated be bad a third son named Yee Moon.
In reeord No. 24001 — 5147, in tbe year 1922, tbe father testified he had a son named Yee Mon. Thus, on six different examinations, in addition to tbe present applicant’s examination in 1928, tbe father, in 1915, when tbe boy was 2 years old, Chinese calendar, in the year 1916, in tbe year 1919> and twice in tbe year 1924, stated be bad a son named Yee Mon.
In tbe year 1922, tbe petitioner’s alleged father brought to tbe United States bis two older sons, named Yee Sang and Yee Toy, and they were landed at Boston, according to reeord 2500 — 5147. Tbe two prior landed sons in 1922 then stated that they bad a brother in China named Yee Moon, and said two prior landed sons, who are now residing with their father in Cleveland, Ohio, were examined this year in Cleveland and identified a photograph of the present applicant as their brother Yee Moon.
In order to corroborate this identification of tbe petitioner’s father and bis prior landed brothers, the petitioner in turn identified tbe photographs of bis father and the photograph of Yee Sang and Yee Toy, tbe two prior landed sons, as bis brothers.
The evidence as to the existence of a son of .Yee Ngoey named Yee Mon, aged about 14 years, is thus established by a line of evidence extending over almost bis entire existence.
As to whether or not tbe applicant is that son depends upon the testimony of the father and bis two prior landed sons and tbe applicant, all of whom identify Yee Mon as tbe third son of Yee Ngoey.
In rejecting tbe claim, of tbe applicant, *267Yee Mon, to admission, the immigration authorities relied on certain discrepancies in the testimony at the time of the examination of Yee Mon and his witnesses for entry. One of the discrepancies is as to the appellant’s birthday. (1) On June 1, 1915, the father stated that he had a third son born C. R. 3-9-2; in Boston, Mass., he gave C. R. 3-7-7. These Chinese dates are said to be October 20, 1914, and August 27, 1914, respectively.
There were other discrepancies thus stated by appellee:
“(2) The appellant states that Seung Wan Tillage, where his older brothers were born, is about 1 or 2 lis east of his village (approximately 5 to 10 city blocks), while the alleged father states that this village is a little over 1 poo (over three miles) west of his village.
“(3) The appellant states that his father is the owner of a piece of rice land, while the alleged father claims that he owns no rice land and never did own any.
“(4) The appellant states that there is no ancestral hall near his village, while the alleged father claims that the Sin Deung ancestral hall is located only about % li (2 to 3 city blocks) west of his village.
“(5) The alleged father states that about 2 years ago, a new house was built by Ju Lung in the 4th or 5th row of their village, the location of said house being in the next row to that in which the alleged father and appellant claim to have lived. The appellant has no knowledge regarding the erection of this house, and states that he has no recollection of any new residences or other buildings ever having been built in his village. Later, however, he stated that a man named Yuk Kui had built a house several years ago. The appellant states that this Yuk Kui’s house is opposite the small door of his house, and that Yuk Kui’s other name is Lai Cui. The alleged father states that this man’s other name is Tung Gun.
“(6) The appellant at first testified that he had never seen either of his elder brothers, for the. reason that, before coming to the United States, they had lived in the Seung Wan village, where they were bom, while he himself was bom in Wai Lung Lee village and had always lived there. He further stated that the said brothers had never lived in the Wai Lung Lee village; also that he did not know whether or not these brothers ever attended school. This testimony was given in the forenoon. When his examination was resumed after the noon recess, the appellant made the statement that his brother, Yee Sang, would testify in his behalf, and claimed that his - previous testimony regarding his brothers, Yee Sang and Yee Toy, was a mistake; that he had thought the matter over and then remembered that he had seen those two brothers and that both had slept in the same house with him in the Wai Lung Lee village. He also claimed to remember that they had slept in the large doorside of his house, which was the taller of the two brothers, what time in the day they had started from the home village with their father for this country, and that their destination was Cleveland at that time.
“(7) The appellant also stated that his brother, Yee Jung, had attended school from the time he was 9 until he was 14, and that he and Yee Jung had attended school together. The alleged father testified that Yee Jung had never attended school for the reason that he was too young.
After an examination of the entire record submitted to us, the only point requiring serious consideration is that numbered 6 above. Erom the records it appears from a uniform line of testimony covering over. 29 years, taken at intervals concerning the family of Yee Ngoey, the alleged father, and of his two brothers, and later of his two sons, Yee Sang and Yee Toy, the family of Yee Ngoey moved from the Seung Wan village shortly after the birth of the second son, Yee Toy, and have lived there ever since; that the three sons lived together in the village of Wai Lung Lee from the birth of Yee Mon until 1922 when the older sons came to the United States. Such was the testimony of the alleged father and of his two prior admitted sons. The above-stated testimony of the applicant would tend to show that he did not live with the family of Yee Ngoey during the period mentioned and consequently that he is not the son of Yee Ngoey. There may be some other explanation of this startling discrepancy, but that question is for the immigration authorities. There was no denial of due process of law in the decision of the court.
Order affirmed.